Citation Nr: 0701554	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  04-34 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased initial evaluation for post 
traumatic stress disorder (PTSD), currently evaluated as 10 
percent disabling.

4.  Entitlement to individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, that denied the veteran's claims of 
entitlement to individual unemployability, and service 
connection for hearing loss and tinnitus, and granted the 
veteran entitlement to service connection for PTSD at a 10 
percent evaluation.  The veteran continues to disagree with 
the level of disability assigned for PTSD.  The veteran 
received a videoconference hearing before the undersigned 
Veteran Law Judge in November 2006.

In November 2006, the Board granted the veteran's motion to 
advance this case on the docket due to the veteran's advanced 
age.  38 C.F.R. § 20.900(c)(2006).


FINDINGS OF FACT

1.  The veteran did not exhibit a hearing loss in service; 
the evidence of record indicates that the veteran's current 
findings of hearing loss are not related to service.

2.  The veteran did not exhibit tinnitus in service; the 
evidence of record indicates that the veteran's current 
finding of tinnitus is not related to service.

3.  The veteran's PTSD symptomatology is manifested by 
nightmares, anxiety attacks, and paranoia, consistent with a 
finding of occupational and social impairment with moderately 
reduced reliability and productivity; the evidence of record 
does not show occupational and social impairment with 
deficiencies in most areas.

4.  The veteran's service connected disabilities, including 
an injury to muscle group XIX, currently evaluated as 50 
percent disabling, an injury to muscle group XX, currently 
evaluated as 40 percent disabling, and PTSD, now evaluated as 
50 percent disabling, render the veteran unemployable.


CONCLUSION OF LAW

1.  Hearing loss was not incurred or aggravated in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2006).

2.  Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2006).

3.  Resolving all doubt in favor of the veteran, the criteria 
for an evaluation of 50 percent, for the veteran's service 
connected PTSD, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4, Diagnostic Code 9411 (2006).

4.  The criteria for a total disability rating based on 
individual unemployability are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in October 2003 and 
March 2004.  The originating agency asked the veteran to 
submit any pertinent evidence in his possession, and 
specifically informed him of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records and reports of 
VA examination.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  While it 
does not appear that the veteran's complete Social Security 
records have been obtained, the Board finds that, in light of 
the grant of increased rating for PTSD, and individual 
unemployability, as noted below, and in light of the 
overwhelming evidence against service connection for hearing 
loss and tinnitus, there is no prejudice to the veteran in 
not obtaining these records.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

To the extent that the Board is denying service connection 
for tinnitus and hearing loss, no additional disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Board also points out that, as to the partial 
grant of increased benefits for PTSD, and the grant of 
entitlement to individual unemployability, the RO will be 
responsible for addressing any notice defect with respect to 
the effective date element of the awards.  For the above 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's VA treatment records and reports of VA 
examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).



Entitlement to service connection for hearing loss and 
tinnitus.

The veteran and his representative contend that service 
connection is warranted for hearing loss and tinnitus.  
Specifically, the veteran contends that he currently has 
these disabilities as a result of exposure to combat in 
service.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Where a veteran served continuously for 90 days during a 
period of war or during peacetime service after December 31, 
1946, and a sensorineural hearing loss becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, it shall be presumed to have 
been incurred in service, even though there is no evidence of 
it during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for hearing loss or 
tinnitus.  Initially, the Board notes that the veteran's 
report of separation dated November 1945 does not show any 
hearing loss or tinnitus.  That report specifically indicates 
that the veteran's hearing was 15/15 to both spoken and 
whispered voice in each ear.  Likewise, the report of a 
January 1947 VA examination also found the veteran's hearing 
to be normal.  The first evidence of record which appears to 
show any hearing loss is a September 1993 report of 
audiometric evaluation, dated 48 years after the veteran's 
separation from service, which indicates that the veteran at 
that time was found to have mild to severe sensorineural 
hearing loss of both ears.  Further, the Board finds 
particularly probative the report of VA examination dated 
July 2004, which indicates that the veteran's hearing loss 
and tinnitus appeared to be consistent with presbycusis 
rather than noise related hearing loss, and the examiner 
found it therefore less likely than not that the veteran's 
current hearing loss could be attributed to noise exposure.  
The Board finds this opinion particularly probative in that 
it was made after a thorough examination of the veteran, as 
well as a thorough review of his claims file.

Thus, although the veteran currently has hearing loss and 
tinnitus, with no evidence having been presented to show that 
the veteran was diagnosed with hearing loss or tinnitus any 
earlier than 48 years after the veteran's separation from 
service, and with the only medical opinion evidence of record 
indicating that the veteran's hearing loss and tinnitus are 
not due to service, the Board finds that the preponderance of 
the evidence is against a grant of service connection for 
hearing loss or tinnitus.  As the preponderance of the 
evidence is against these claims, the benefit-of-the-doubt 
doctrine does not apply, and they must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).

Entitlement to an increased evaluation for PTSD, currently 
evaluated as 10 percent disabling.

The veteran and his representative contend that an increased 
rating is warranted for PTSD.  Essentially, they argue that 
the veteran's symptomatology is more severe than that 
contemplated by a 10 percent rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide 
that, unless otherwise specified, the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.   38 C.F.R. § 4.7 (2006).

The veteran has perfected an appeal as to the initial rating 
assigned when the RO granted service connection for PTSD.  
There is a distinction between a claim based on the veteran's 
dissatisfaction with the initial rating and a claim for an 
increased rating.  In the case of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  A claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and it follows that an increased rating 
remains in controversy where less than the maximum is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  

The veteran's service connected PTSD is currently evaluated 
as 10 percent disabling under 38 C.F.R. § 4.30, Diagnostic 
Code 9411 (2006).  That code provides that PTSD should be 
rated under the general rating formula for mental disorders.  
Under that criteria, a 10 percent rating is warranted for 
occupational and social impairment due to mild or transient 
symptoms with decreased work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or if the veteran's symptoms are controlled by 
continuous medication.  

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name. 38 C.F.R. § 4.130 (2006).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  GAF scores are but one piece of information 
to be examined, and the Board is obligated to review all 
pertinent evidence and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.

A GAF score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  Scores ranging from 31 to 
40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  A GAF of 41-50 
is defined as serious symptoms (e.g., suicidal ideations, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 51-60 is defined as moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  A GAF of 61-70 is defined as some mild symptoms OR 
some difficulty in social, occupational, or school 
functioning.  A GAF of 71-80 is defined as, if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors.  A GAF of 81-90 would indicate absent 
or minimal symptoms and a GAF of 91 to 100 would indicate 
superior functioning in a wide range of activities; no 
symptoms.  

Taking into account all relevant evidence, the Board finds 
that the veteran would be more properly rated as 50 percent 
disabled for his service connected PTSD.  In this
regard, the Board finds probative the report of VA 
examination dated July 2004, at which time the veteran 
reported nightmares several times a week, being easily 
startled, and being uncomfortable in crowds.  He also sat 
with his back to the wall in restaurants.  Upon examination, 
the veteran was noted to have some dysphoria when talking 
about his military experiences.  He was found to have a GAF 
of 55, which is indicative of moderate symptomatology.  An 
outpatient treatment report dated the preceding month noted 
that the veteran was disoriented to time and space and 
exhibited paranoid and compulsive behavior.  

Also of note is the veteran's hearing testimony from November 
2006.  During that hearing, the veteran's son testified that 
the veteran appeared to have frequent anxiety attacks and 
bouts of paranoia.  The veteran himself reported having 
severe nightmares three times a week.

Considering all symptomatology above, and all symptomology of 
record, the Board finds the veteran's level of symptomatology 
to be consistent with a finding of occupational and social 
impairment with reduced reliability and productivity, such 
that a 50 percent rating would be warranted.  However, the 
Board does not find this symptomatology consistent with a 
finding of occupational and social impairment with 
deficiencies in most areas, such that a 70 percent rating 
would be warranted.  In this regard, the veteran has been 
able to maintain a relationship with his wife and family, is 
able to socialize with friends and attend to the activities 
of daily living, does not appear to have any obsessional 
rituals, and has not been found to have any suicidal or 
homicidal ideation.  VA examination report of July 2004 
specifically noted that the veteran had no impairment in 
thought processing or communication, had adequate insight and 
judgment, and was found to be not delusional.  Therefore, the 
Board finds the veteran's symptomatology for this time period 
warrants no more than a 50 percent evaluation.


Entitlement to individual unemployability.

The veteran and his representative also contend that service 
connection is warranted for individual unemployability.  
Total disability ratings for compensation purposes may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 4.16 (2006). 

As the veteran veteran's PTSD is now rated as 50 percent 
disabling, one muscle injury is rated as 50 percent 
disabling, and one is rated as 40 percent disabling, the 
veteran's combined rating is well over 70 percent.  
Therefore, the veteran is eligible for an individual 
unemployability rating if he is unable to secure or follow a 
substantially gainful occupation as a result of his service 
connected disability.  

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the 
United States Court of Appeals of Veterans Claims (Court) 
held that the central inquiry in determining whether a 
veteran is entitled to a total rating based on individual 
unemployability is whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  In Hodges v. Brown, 5 Vet. App. 375 (1993) 
the Court went on to say that while a veteran could undertake 
employment despite his service-connected disabilities, he was 
unable to secure employment because of his physical 
disabilities.  Thus, the Court found the appellant 
unemployable.

In this case, there is evidence that the veteran is 
unemployable due to his service connected disabilities.  The 
veteran has severe disabilities of both Muscle Group XIX and 
Muscle Group XX, incurred from wounds received on Iwo Jima.  
His PTSD has been found to result in occupational and social 
impairment with reduced reliability and productivity.  
Considering this evidence, and resolving doubt on behalf of 
the veteran, the Board finds that he is unemployable due to 
his service connected disabilities.






(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to an increased initial evaluation for post 
traumatic stress disorder (PTSD), to 50 percent, is granted 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

Entitlement to individual unemployability is granted.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


